DETAILED ACTION
Allowable Subject Matter
Claims 1-44 are allowed.
The following is an examiners statement of reasons for allowance.

Regarding Claim 1, in light of the applicants remarks, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “An electronic apparatus, comprising: processing circuitry configured to: select a first interval to be used for an access to a medium to transmit a first radio wave conforming to a first specification when a first condition is satisfied, a length of the first interval being a fixed length; and select a second interval to be used for the access to the medium to transmit a second radio wave conforming to the first specification when a second condition different from the first condition is satisfied, a length of the second interval being a fixed length equal to or longer than the length of the first interval, and the length of the second interval being determined in view of a length of a period defined in a second specification different from the first specification; and wireless circuitry configured to; access the medium to transmit the first radio wave after carrier sensing on the medium for the first interval, in a case in which the first interval is selected; and access the medium to transmit the second radio wave after carrier sensing on the medium for the second interval, in a case in which the second interval is selected”.



 “An electronic apparatus, comprising: wireless circuitry configured to: receive a first radio wave conforming to a first specification via a medium after the medium is idle for a first interval, when a first condition is satisfied, a length of the first interval being a fixed length, and receive a second radio wave conforming to the first specification via the medium after the medium is idle for a second interval, when a second condition different from the first condition is satisfied, a length of the second interval being a fixed length equal to or longer than the length of the first interval, and the length of the second interval being determined in view of a length of a period defined in a second specification different from the first specification”.

Regarding Claim 24, in light of the applicants remarks, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A method, comprising: selecting a first interval to be used for an access to a medium to transmit a first radio wave conforming to a first specification when a first condition is satisfied, a length of the first interval being a fixed length; selecting a second interval to be used for the access to the medium to transmit a second radio wave conforming to the first specification when a second condition different from the first condition is satisfied, a length of the second interval being a fixed length equal to or longer than the length of the first interval, and the length of the second interval beingResponse to Office ActionPage 9Serial Number: 16/525,954 determined in view of a length of a period defined in a second specification different from the first specification; accessing the medium to transmit the first radio wave after carrier sensing on the medium for the 

Regarding Claim 35, in light of the applicants remarks, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A method, comprising: receiving a first radio wave conforming to a first specification via a medium after the medium is idle for a first interval, when a first condition is satisfied, a length of the first interval being a fixed length, and Response to Office ActionPage 12 Serial Number: 16/525,954receiving a second radio wave conforming to the first specification via the medium after the medium is idle for a second interval, when a second condition different from the first condition is satisfied, a length of the second interval being a fixed length equal to or longer than the length of the first interval, and the length of the second interval being determined in view of a length of a period defined in a second specification different from the first specification”.

3.	The dependent claims 2-12, 14-23, 25-34, and 36-44 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.